FILED
                              NOT FOR PUBLICATION                           DEC 5 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


TEON KYUNG-AI, a.k.a. Quan Jingai,               No. 12-70383

               Petitioner,                       Agency No. A098-291-886

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Teon Kyung-Ai, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

factual findings, including the agency’s adverse credibility findings. Cortez-

Pineda v. Holder, 610 F.3d 1118, 1124 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the BIA’s adverse credibility finding based on

Kyung-Ai’s difficulties describing or demonstrating the Falun Gong exercises she

asserted she regularly practiced. See Don v. Gonzales, 476 F.3d 738, 741-45 (9th

Cir. 2007) (concluding evidence did not compel finding of credibility, where

aspects of account were implausible and lack of detail went to heart of claim).

Further, Kyung-Ai’s explanations for these difficulties do not compel a contrary

conclusion. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011).

Accordingly, Kyung-Ai’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the BIA’s denial of CAT relief because

Kyung-Ai’s CAT claim is based on the same evidence the BIA found not credible,

and she does not point to any other evidence in the record that would compel the

finding she would likely be tortured if returned to China. See id. at 1156-57.

      Finally, we lack jurisdiction to review Kyung-Ai’s contention regarding

difficulties in interpretation because she did not raise this issue to the BIA. See


                                           2                                     12-70383
Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                 12-70383